DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 9-29-2021.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins 2003/0174855

Regarding claim 1,  Hawkins discloses an apparatus (Figs 1-8 speaker mounting system), comprising: 
a speaker housing  (Fig 2, a speaker housing 2, [22]) with a recessed portion (Fig 1 a recessed portion 14, [23]) having a spring-loaded lip (para [32] discloses electrical connector 62 can have a floating or soft spring mounting system and para [26] discloses quick connect mechanisms, such as a socket fitting, detent mechanism, lock pin, spring pin, cam lock, quarter turn fastener, and the like) and a set of leads (Figs 1-2 an electrical connectors 20 and 62, are axially aligned so that the banana plug will slide into and electrically engage the five-way binding post when the speaker housing 2 docks with the docking member 4.  When the speaker housing is docked with the docking member 4 the electrical components are electrically coupled together, para [32]) to provide power to the speaker when connected to a lead (the connector 42 is a hollow rod that provides a conduit through which speaker wires 74 are routed to connected to have a channel or another configuration for receiving the speaker wire 74 extending to the docket member 4.  The connector 42 provides mechanical support to the docket member 4 and an electrical conduit between the mounting plate and the docking member 4, para [17-18] Figs 1-2); and
a lead interface plate (Fig 1, the recess 17 has a plate 16 fastened to the speaker housing 2, see para [23] and electrical connectors 20 on speaker housing 2, para  [32]) external to the speaker housing comprising a set of leads (Fig 2 electrical connectors 62 positioned to electrically connect the docking member 4 [32]) to match the leads (20) in the speaker housing (2) and when press-fitted into the recessed portion (Fig 1 para [25] discloses the docking member 4 is configured to be slidably received in the recess 17 of the speaker housing 2), provides a locked position with one side of the lead interface plate secured in front of the spring-loaded lip (Fig 1-3 the docking member includes a detent mechanism that releasably retains the latch in the open position and the closed position; a locked position/ the quick connect mechanism including a catch 12 mounted to the speaker housing 2 and a latch 32 mounted to the docking member 4, [26-27]).
Regarding claim 2,  Hawkins discloses the apparatus of claim 1, wherein the number of leads comprises two (Figs 1-2 two electrical connectors 20 and two electrical connectors 62, [32]) or four.
Regarding claim 3,  Hawkins discloses the apparatus of claim 1, wherein the lead interface plate (Fig 1 the lead interface plate 16, [23]) comprises a rectangular (Fig 1 shows the plate 16 has a rectangular shaped) or square shaped plate with a gasket outer lip (Figs 1-2 elongated projections 8a/8 extend along the top/bottom surface 52/54, and docking member 4 has a top surface 48 with a grooves 30a configured to slidably receive the projection 8a/8b, see para [23-25]) band a recessed portion in a center (recess 16/17) of the lead interface plate (docking member 4, [24]).
Regarding claim 8,  Hawkins discloses the apparatus of claim 1, comprising a release actuator on a rear portion of the speaker housing that permits a spring to be engaged to lower the spring-loaded lip so the speaker housing can be removed from the lead interface plate (para [23-24] discloses the plate 16 is removable to permit access inside the speaker housing 2, the docking member 4 is detached from the speaker housing 2).

Allowable Subject Matter
5.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is objected because the prior art Hawkins 2003/0174855 fails to disclose “wherein the speaker housing comprises a recessed channel that begins at a center of a top portion of the speaker housing and continues across a top of the speaker housing to a rear portion of the speaker housing and continues down a back side of the speaker housing and under a bottom portion of the speaker housing and ends at a center of the bottom portion of the speaker housing”.
6.	Claims 9-15 are allowed.
	Claim 9 is allowed because the prior art Hawkins 2003/0174855 fails to disclose “a speaker housing with a recessed channel that begins at a center of a top portion of the speaker housing and continues across a top of the speaker housing to a rear portion of the speaker housing and continues down a back side of the speaker housing and under a bottom portion of the speaker housing and ends at a center of the bottom portion of the speaker housing; and a removable U-shaped bracket flush-mounted into the recessed channel to create a continuously even surface when installed on the recessed channel”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653